FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,              No. 15-10034
          Plaintiff-Appellee,
                                         D.C. No.
             v.                    5:08-cr-00938-LHK-2

JAMIE HARMON,
       Defendant-Appellant.                OPINION


      Appeal from the United States District Court
        for the Northern District of California
        Lucy H. Koh, District Judge, Presiding

         Argued and Submitted June 13, 2016
              San Francisco, California

                   Filed August 18, 2016

    Before: J. Clifford Wallace, Dorothy W. Nelson,
          and John B. Owens, Circuit Judges.

                  Opinion by Judge Owens
2                  UNITED STATES V. HARMON

                           SUMMARY*


                          Criminal Law

    Affirming convictions for money laundering, the panel
held that a prosecutor’s failure to correct false testimony
before a grand jury and failure to disclose impeachment
information about a grand jury witness – even if done
intentionally – do not constitute structural error requiring
automatic reversal, but are harmless as a matter of law after
a petit jury returns a guilty verdict.

    The panel explained that United States v. Mechanik, 475
U.S. 66 (1986), makes clear that something other than
dismissal – such as a state bar inquiry or an investigation by
the Office of Professional Responsibility – is the proper
recourse under the facts of this case.

   The panel held that the prosecution’s asking the district
court ex parte at trial to decide in camera whether the
witness’s informant activity need be disclosed was not
improper.


                            COUNSEL

August Gugelmann (argued) and Edward Swanson, Swanson
& McNamara LLP, San Francisco, California, for Defendant-
Appellant.


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                UNITED STATES V. HARMON                      3

Anne M. Voigts (argued), Assistant United States Attorney;
Barbara J. Valliere, Chief, Appellate Division; Brian J.
Stretch, United States Attorney; United States Attorney’s
Office, San Francisco, California; for Plaintiff-Appellee.


                         OPINION

OWENS, Circuit Judge:

    Defendant-Appellant Jamie Harmon appeals from her
convictions for money laundering. She argues that the
prosecutor’s errors before the grand jury constitute structural
error, requiring reversal. She also contends that the
government’s failure to disclose impeachment evidence about
a hostile defense witness mandates a new trial. Because the
grand jury errors are not structural, and any impeachment
evidence immaterial, we agree with the district court’s well-
reasoned analysis and affirm.

   I. Factual and Procedural Background

    To make a long and convoluted story short: Christian
Pantages ran a business that resold stolen computer
equipment as legitimate. He was charged in state court with
receiving stolen property, and retained Harmon as his
criminal defense attorney. Fearing that his bank accounts
were frozen, Pantages searched for a way to access the funds
derived from his stolen computer equipment scheme. His
solution was his attorney, Harmon.
4                 UNITED STATES V. HARMON

        A. The Grand Jury Investigation

    Pantages delivered two checks to Harmon totaling
$127,550, and she deposited them into her client-trust
account. Harmon then wrote multiple checks back to
Pantages and his wife totaling around $100,000 within six
weeks of receiving the two checks from Pantages. Harmon
pocketed the remaining funds. The parties agree that the
funds came from a specific unlawful activity, as the money
laundering statute requires. The parties disagree whether
Harmon knew that important fact.

    As part of its investigation into Harmon and her
transactions with Pantages, the government called three
witnesses before the grand jury: (1) a federal agent who
traced the checks and provided an overview of the
investigation; (2) a civil attorney who had suspicious
interactions with Harmon; and (3) Yan Ebyam.1 Ebyam, the
former business partner of Pantages, previously had pled
guilty to money laundering charges arising from the stolen
computer scheme. He testified three times about his
interactions with Harmon, including an alleged conversation
where he made it clear that all funds from Pantages came
from illegal activity.2




    1
   The astute reader will note that “Yan Ebyam” is a play on “Yes and
No, Maybe.” Cf. Star Trek, All Our Yesterdays (first aired March 14,
1969) (introducing viewers to “Mr. Atoz,” the last resident of planet
Sarpeidon and a shifty librarian).
    2
   Hollywood could turn this into “Breaking RAM,” with Pantages and
his wife as Walter and Skyler White, Ebyam as Jesse Pinkman, and
Harmon as Saul Goodman.
                UNITED STATES V. HARMON                    5

    Ebyam’s plea agreement – which governed his grand jury
testimony – set out his obligation to cooperate with the
government before and after his sentencing. In exchange for
this cooperation, the government agreed to not seek any
additional charges against Ebyam. However, if Ebyam did
not cooperate, the government could seek more charges, as
Ebyam agreed to waive any statute of limitations defenses.
Ebyam also began working as a paid government informant
in unrelated investigations.

    The grand jurors were curious about Ebyam’s relationship
with the prosecution. At his first grand jury session (and
apparently due to a grand juror’s concern), the prosecutor
asked Ebyam if he had received any promises or benefits in
exchange for his testimony. Ebyam said he had no obligation
to testify, as he had been sentenced and had served his time.
He explained that he was testifying voluntarily because he
“want[ed] to be a member of society” again. Neither the
prosecutor nor Ebyam mentioned the plea agreement’s
requirement that he cooperate after sentencing or possibly
face additional charges.

   At his second session, the prosecutor asked Ebyam if he
was testifying on his own accord. Ebyam stated that he was
under no obligation to cooperate, and again there was no
mention of the plea agreement.

    At his third session, a grand juror asked Ebyam: “What
are you doing now?” The prosecutor stepped in before
Ebyam could answer and posed a different question: “Are
you receiving any benefit from your cooperation with the
government, either for your testimony today or any other type
of testimony on this particular case?” Ebyam answered: “I’m
6                   UNITED STATES V. HARMON

not under indictment. I’m not getting any paychecks . . . .
there’s no secret benefit down the line.”

    The prosecutor never informed the grand jury that
Ebyam’s plea agreement explicitly required him to testify
before the grand jury, and that if he refused to do so, he
risked facing additional charges. The prosecutor also never
informed the grand jury that Ebyam was a paid informant for
unrelated government investigations. The government
concedes that the prosecutor should have corrected Ebyam to
make clear to the grand jury that the plea agreement obligated
this testimony.

    The grand jury returned an indictment against Pantages
and Harmon for money laundering charges. Pantages pled
guilty and agreed to cooperate against Harmon. Harmon
stood tall.

   After the indictment, Harmon filed a motion seeking
dismissal of the indictment based on prosecutorial
misconduct related to Ebyam’s testimony. Judge Ware
denied the motion.

         B. The Trial

   The government’s witnesses included: (1) Pantages, who
had turned against Harmon and revealed numerous damaging
conversations and transactions;3 (2) a Deputy District



 3
  Pantages testified that during one of his meetings with Harmon, he told
her he did not know how to cash the two checks because he thought his
account was frozen. Pantages said Harmon suggested depositing the
checks into her client trust account and returning the proceeds to Pantages.
                   UNITED STATES V. HARMON                             7

Attorney who informed Harmon about the illegal nature of
Pantages’s business during the state court prosecution for
receipt of stolen goods; (3) Pantages’s wife, who testified
about some conversations and transactions with Harmon; and
(4) Harmon’s office assistant, who described how Harmon’s
financial transactions with Pantages were not the norm. It
was a strong case for the prosecution.

    About a week prior to trial before Judge Ware, the
defense listed Ebyam as an “impeachment” witness. And
shortly before the defense called Ebyam, the government
filed an ex parte application for in camera review of the
additional impeachment information about Ebyam – whether
Ebyam’s ongoing work as a paid informant needed to be
disclosed. The government contended that disclosure:
(1) would endanger Ebyam; (2) was unnecessary because the
impeachment was unrelated to Harmon’s prosecution; and
(3) was barred by privilege under Roviaro v. United States,
353 U.S. 53, 59 (1957). The court never ruled on the
application, and defense counsel cross-examined Ebyam
without knowing this additional impeachment information.
However, defense counsel impeached Ebyam with: (1) his
own criminal conduct; (2) his cooperation agreement (under
which the government could seek additional charges if
Ebyam failed to live up to his side of the deal); (3) his
erroneous testimony before the grand jury about his
obligations under the plea agreement; and (4) a previous


     After Pantages signed the checks over to Harmon, she returned almost
$100,000 over the next six weeks. Harmon issued checks in the following
amounts to Pantages’s wife: $15,000, $10,000, $10,000, $10,000.
Harmon also wrote a check to Pantages for $54,000 and suggested he go
to her personal banker and have the check broken into smaller amounts
and issued as cashier’s checks.
8                  UNITED STATES V. HARMON

incident of dishonesty before a court (a state court judge
found that Ebyam had lied about aspects of his personal
finances).

    The jury returned guilty verdicts on five counts of money
laundering (18 U.S.C. § 1956(A)(1)(b)(I)), but hung on the
conspiracy to commit money laundering charge (18 U.S.C.
§ 1956(h)).

         C. Post-Trial Motions to Vacate Convictions4

    Post-trial, Harmon brought two motions relevant to this
appeal. First, Harmon argued that the prosecutor’s actions
before the grand jury required dismissal of the indictment.
Harmon contended that the prosecutor’s failure to correct
Ebyam’s false testimony that he was free not to cooperate
with the government was structural error, not subject to
harmless error review. After examining decisions like United
States v. Mechanik, 475 U.S. 66 (1986), and Bank of Nova
Scotia v. United States, 487 U.S. 250 (1988), Judge Koh
(having replaced the since retired Judge Ware) concluded that
the alleged error did not fall into the narrow category of
structural error, and even if it could be reviewed for
harmfulness after a jury verdict, it was harmless in light of
the other evidence presented to the grand jury.



 4
   Harmon initially argued that an indictment obtained through knowingly
perjured testimony violated due process. Judge Ware rejected that
argument, but then sua sponte granted Harmon a new trial based on an
erroneous jury instruction. Our court reversed that decision and reinstated
the convictions, as any instructional error was harmless. United States v.
Harmon, 537 F. App’x 719, 720 (9th Cir. 2013) (unpublished). Our court
did not decide whether a new trial was warranted due to any prosecutorial
misconduct before the grand jury.
                   UNITED STATES V. HARMON                              9

    Harmon next argued that the government’s failure to
disclose Ebyam’s status as a paid informant violated Brady v.
Maryland, 373 U.S. 83 (1963), as defense counsel could have
used that information to attack Ebyam’s motives and
credibility, and therefore call the guilty verdict into doubt.
Judge Koh rejected that argument, reasoning that: (1) defense
counsel had ample evidence to impeach Ebyam; and
(2) “there was extensive evidence of Harmon’s guilt that was
entirely independent of Ebyam’s testimony.”

    Judge Koh sentenced Harmon to 24 months in prison, and
three years of supervised release. Harmon then appealed.

     II. Discussion

         A. Standard of Review

   This court reviews de novo a district court’s order
denying a motion to dismiss an indictment based on
prosecutorial misconduct. See United States v. Fuchs,
218 F.3d 957, 964 (9th Cir. 2000).5

    This court “review[s] de novo a district court’s denial of
a new trial motion based on a Brady violation.” United States
v. Rodriguez, 766 F.3d 970, 980 (9th Cir. 2014).




 5
   The parties frequently discuss prosecutorial misconduct during grand
jury proceedings in the context of the Rule 33 motion for a new trial.
Because Harmon is asking for us to dismiss the indictment, rather than for
a new trial, we construe this as an appeal of her motion to dismiss the
indictment.
10                 UNITED STATES V. HARMON

         B. The Prosecutor’s Actions Before the Grand
            Jury

     The parties agree that the prosecutor’s actions before the
grand jury – not correcting false testimony – were wrong.
But errors concerning evidence presented to the grand jury
cannot trigger dismissal of charges or a new trial when a
subsequent petit jury returns a verdict of guilty. See
Mechanik, 475 U.S. at 70 (after a conviction, “any error in the
grand jury proceeding connected with the charging decision
[is deemed] harmless beyond a reasonable doubt” as a matter
of law); United States v. Caruto, 663 F.3d 394, 402 (9th Cir.
2010) (“[B]ecause Caruto was subsequently found guilty by
the petit jury based on proof beyond a reasonable doubt[,]
[t]he alleged [grand jury] error was . . . rendered harmless by
Caruto’s subsequent conviction.”).

    To bypass Mechanik, Harmon argues that the prosecutor’s
errors were so grave that they were structural and required
dismissal of all charges. While we agree that the prosecutor’s
actions were wrong (and may warrant further inquiry by other
bodies),6 we also agree with the district court they were not
structural.

    “[M]ost constitutional errors can be harmless . . . Only in
rare cases has [the Supreme Court] held that an error is
structural, and thus requires automatic reversal.” Washington
v. Recuenco, 548 U.S. 212, 218 (2006) (internal quotation
marks and citation omitted). In the grand jury context, the
only identified structural error to date is discrimination on


 6
   The now former Assistant United States Attorney who appeared before
the grand jury also was part of the trial team. Our concerns are limited to
him – we do not have concerns about his fellow trial counsel.
                 UNITED STATES V. HARMON                      11

account of race or sex in the selection of grand jurors. See
Bank of Nova Scotia, 487 U.S. at 257. This error – which
concerns the composition of the grand jury – is structural, as
it “permeate[s] ‘the entire conduct of the [proceeding] from
beginning to end,’” and cannot be “quantitatively assessed in
the context of other evidence presented in order to determine
whether [the error] was harmless beyond a reasonable doubt.”
Campbell v. Rice, 408 F.3d 1166, 1171–72 (9th Cir. 2005)
(quoting Arizona v. Fulminante, 499 U.S. 279, 307–08,
309–10 (1991)).

    Neither the failure to: (1) correct false testimony affecting
a witness’s credibility nor (2) disclose impeachment
information falls into this narrow structural category that
requires automatic reversal. We previously held in United
States v. Sitton, 968 F.2d 947, 954 (9th Cir. 1992), abrogated
on other grounds by Koon v. United States, 518 U.S. 81
(1996), that “[p]resentation of perjured testimony to the grand
jury is not such a structural flaw.” We reasoned that
“[d]ismissal of the indictment is not appropriate when a
witness’ alleged perjury is not material to the defendant’s
indictment and instead affects only the witness’ credibility.”
Id. at 953 (citation omitted). It was not structural because it
is “an error susceptible of quantitative assessment to
determine its effect, and therefore suitable for harmless error
analysis.” Id. at 954.

    The prosecutor’s errors here are also subject to
quantitative assessment. Under Mechanik, presenting false
information to the grand jury affecting a witness’s credibility
and withholding impeachment information – even if done
intentionally, which we assume but do not decide – are
harmless as a matter of law after a petit jury returns a guilty
verdict. Harmon cites no post-Mechanik authority to the
12                  UNITED STATES V. HARMON

contrary. We hold that where the intentional misconduct by
the prosecution goes to a witness’s credibility, it is not
structural error.7 While we share concerns that our holding
could encourage prosecutorial misconduct, Mechanik makes
clear that something other than dismissal – such as a state bar
inquiry or an investigation by the Office of Professional
Responsibility – is the proper recourse under these facts.

         C. The Prosecution’s Actions At Trial

    The prosecution’s actions at trial – asking the district
court ex parte to decide in camera whether Ebyam’s
informant activity need be disclosed – were not improper.
We have previously upheld the practice of submitting
impeachment material to the district court for in camera
review. See, e.g., United States v. Dupuy, 760 F.2d 1492,
1501 (9th Cir. 1985) (“By submitting the issue to the judge,
the prosecutor satisfied her duty to disclose exculpatory
material.”); see also Pennsylvania v. Ritchie, 480 U.S. 39, 60


   7
     Harmon leans on decisions of the Second and Tenth Circuits for
support, but the cases are not inconsistent with our decision. In United
States v. Lombardozzi, the Second Circuit recognized that “[d]ismissal of
an indictment following a conviction is an ‘extraordinary’ remedy,” and
is warranted when “the prosecutor’s conduct [must] amount[] to a
knowing or reckless misleading of the grand jury as to an essential fact.”
491 F.3d 61, 79 (2d Cir. 2007) (quoting United States v. Casamento,
887 F.2d 1141, 1182 (2d Cir. 1989)). Here, the prosecution’s misconduct,
which potentially affected Ebyam’s credibility, did not mislead the jury as
to an essential fact. In United States v. Lopez-Gutierrez, 83 F.3d 1235
(10th Cir. 1996), the Tenth Circuit characterized the government’s failure
to correct false evidence presented to the grand jury as “technical error[s]”
rendered harmless by a guilty verdict and not “flagrant or egregious
misconduct which significantly infringed on the grand jury’s ability to
exercise independent judgment.” Id. at 1245 (quoting United States v.
Kilpatrick, 821 F.2d 1456, 1466 (10th Cir. 1987)). The same is true here.
                UNITED STATES V. HARMON                     13

(1987) (explaining that a defendant’s rights “can be protected
fully by requiring that [Brady material] be submitted only to
the trial court for in camera review”). As is reflected under
the facts here, this procedure is “particularly appropriate
when the Government has legitimate reasons for protecting
the confidentiality of the material requested.” Dupuy,
760 F.2d at 1501. While the prosecution should have
reminded the district court about the under seal filing and
asked for a ruling, we cannot fault the initial procedure that
it undertook.

    And even assuming that Harmon had a right to
impeachment information about a witness that she called –
something we do not decide here – Harmon was not
prejudiced by the prosecution’s failure to reveal this
information. See Brady, 373 U.S. at 88. We agree with the
district court that any impeachment value was immaterial for
two reasons.

    First, Ebyam was impeached by other evidence. The
defense attorney did a good job showing how Ebyam’s
testimony was bought and paid for through his cooperation
agreement. The additional impeachment evidence – that he
was a paid informant on unrelated matters – would have
added little. Moreover, defense counsel showed that Ebyam
was a convicted money launderer who was found to have
previously lied in court. See, e.g., Rodriguez, 766 F.3d at 989
(rejecting Brady claim where witness’s “credibility was
sufficiently undermined by the defense, given his admitted
cooperation with the prosecution, his extensive criminal
history, and his illicit prison activities”). In sum, this
impeachment evidence was overkill.
14              UNITED STATES V. HARMON

    Second, as Judge Koh correctly held, the evidence against
Harmon was “extremely strong.” The fact that Ebyam, called
by the defense after the prosecution rested its case, was a paid
informant could not have altered the jury’s perception of what
Harmon had done. See, e.g., United States v. Si, 343 F.3d
1116, 1123 (9th Cir. 2003) (rejecting Brady claim based on
impeachment evidence about witness because evidence was
immaterial as witness was extensively cross-examined
regarding his criminal activities and agreement with the
government, and the witness’s testimony was not the linchpin
of the government’s case). If there was any “linchpin” in this
case, it was Pantages and his damning bank account
transactions with Harmon, and not Ebyam. Any information
concerning Ebyam’s informant status was therefore
immaterial.

     AFFIRMED.